Case: 1:12-cv-06144 Document #: 201 Filed: 07/17/19 Page 1 of 2 PageID #:1732




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

Blake Conyers, Lamar Ewing, and )
Kevin Flint, individually and for a )
class,                              )
                                    )
                  Plaintiffs,       )
                                    ) No. 12-cv-6144
                -vs-                )
                                    )
City of Chicago,                    ) (Judge Tharp)
                                    )
                  Defendant.        )
                 PLAINTIFFS’ MOTION TO RECONSIDER
          In light of the intervening decision of the Supreme Court in Knick v.

 Township of Scott, 139 S. Ct. 2162 (2019), plaintiffs request that the Court

 reconsider that portion of its order of February 10, 2016 (ECF No. 95 at 5-

 11) dismissing without prejudice plaintiffs’ Fifth Amendment takings

 claim.

          Grounds for this motion are as follows:

     1.         Rule 54(b) of the Federal Rules of Civil Procedure vests the

 Court with jurisdiction to reconsider an interlocutory order.

     2.         The Court relied on Williamson County Regional Planning

 Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985) in its

 order of February 10, 2016 when it dismissed plaintiffs’ Fifth Amendment

 takings claim. (ECF No. 95 at 5-11.)
Case: 1:12-cv-06144 Document #: 201 Filed: 07/17/19 Page 2 of 2 PageID #:1733




     3.         The Supreme Court overruled Williamson in Knick v.

Township of Scott, 139 S. Ct. 2162 (2019), holding that “[a] property owner

has an actionable Fifth Amendment takings claim when the government

takes his property without paying for it.” Knick, 129 S.Ct. at 2167.

     4.         Knick is a “significant change in the law,” United States v.

Ligas, 549 F.3d 497, 501 (7th Cir. 2008), that warrants reconsideration.

          It is therefore respectfully requested that the Court reconsider its

order of February 10, 2016 (ECF No. 95), deny defendant’s motion to

dismiss plaintiffs’ Fifth Amendment claim, and schedule such further

proceedings as may be appropriate.

                                        Respectfully submitted,

                                     /s/ Kenneth N. Flaxman
                                         KENNETH N. FLAXMAN
                                         ARDC No. 830399
                                         JOEL A. FLAXMAN
                                          200 S Michigan Ave Ste 201
                                         Chicago, IL 60604-2430
                                         (312) 427-3200
                                         Attorneys for the Plaintiff Class




                                       -2-
